DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-10, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerald Robert English (English) US 2007/0139904.
As per claim 1 English disclose;
A tuner, (Fig. 1-8) comprising: 
a housing (fig. 1-formed by item 120 and 140) including an upper housing part (120) a lower housing part (140); and a plurality of heat-conducting elements 
a printed circuit board (Fig. 1-8 item 180) arranged in the housing (fig. 7 and 8) formed item 1200 and 140); and supported on the plurality of heat- conducting elements (130, 132, 145 and 160) for directly coupling (fig. 7 and 8 shows directly coupled) the circuit board to the housing (120 and 140); and 
an electronics component (Fig. 9 item 72-74) arranged on the printed circuit board (70), 
a region (Para 0052) of at least one of the upper housing part (120) and the lower housing part (140) is a heat-conductive material (Para 0043 heat-conductive “nickel silver alloy”) and the electronics component (Para 0052 “a thermal interface material disposed on an interior portion of the first cover 120 and/or second cover 140 for forming a thermally-conducting heat path from one or more electrical components of the board to the assembly.”) is connected to the region in a heat-transmitting manner (Para 0052 “This thermal interface material may comprise the elastomeric rib members 130 and/or 132 in some embodiments, or the thermal interface material may be in addition to, or as an alternative to, the elastomeric rib members 130 and/or 132).

As per claim 2 English disclose;
the upper housing part (120) and the lower housing part (140) are each formed of the heat-conductive material. (Para 0025 “The first and/or second cover
can be made from sheet metal.”)

the plurality of housing heat-conducting elements (130, 132, 145 and 160) are materially bonded (through solder para 0045) to the printed circuit board (70).

As per claim 8 English disclose;
an edge region of the printed circuit board (70) is directly materially bonded (Para 0045 “soldering”) and/or directly positively connected to the housing (through items 422 and Para 0045 “soldering”).

As per claim 9 English disclose;
a separate heat-conducting element (160 and as described in Par 0045) arranged inside the housing (2).

As per claim 10 English disclose;
the separate heat-conducting element (para 0052) is connected to the housing (Case having 120 and 140) and the electronics component (Para 0052) in a heat-conducting manner (Para 0052).

As per claim 13 English disclose;
the electronics component (para 0052) is connected to the housing and/or to the separate heat-conducting element (Para 0052) by a flexible heat-conducting material (Para 0052 “thermal interface material may comprise the elastomeric rib members 130 and/or 132.”).
As per claim 22 English disclose;
the plurality of heat-conducting elements (145) are formed by the lower housing part (140), and wherein the separate heat-conducting element (128) is arranged between the upper housing part (120) and a side of the circuit board (182) facing the upper housing part (120).

1, 2, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoto Kondo (Kondo) US 2011/0205710.
As per claim 1 Kondo disclose;
A tuner, (Fig. 7-11) comprising: 
a housing (formed by item 40 and 60b) including an upper housing part (40) a lower housing part (60b); and a plurality of heat-conducting elements (50-52) formed by one of the upper housing part (40) or the lower housing part and extending into an interior of the housing;
a printed circuit board (Fig. 9) arranged in the housing (fig. 11 and formed item 40 and 60b); and supported on the plurality of heat- conducting elements (422) for directly coupling (through solder 76 see para 0045) the circuit board to the housing (40 and 60b); and 
an electronics component (Fig. 9 item 72-74) arranged on the printed circuit board (70), 
a region (at frame 40) of at least one of the upper housing part (40) and the lower housing part (60B) is a heat-conductive material (item 40 heat-conductive see para 0050) and the electronics component (72-74) is connected to the region in a heat-transmitting manner (Para 0050).

As per claim 2 Kondo disclose;
the upper housing part (40) and the lower housing part (60B) are each formed of the heat-conductive material. (Para 0035)

As per claim 7 Kondo disclose;


As per claim 8 Kondo disclose;
an edge region of the printed circuit board (70) is directly materially bonded (Para 0045 “soldering”) and/or directly positively connected to the housing (through items 422 and Para 0045 “soldering”).

As per claim 9 Kondo disclose;
a separate heat-conducting element (50-52) arranged inside the housing (2).

As per claim 10 Kondo disclose;
the separate heat-conducting element (50-52) is connected to the housing (Case having 40 and 60B) and the electronics component (72-74) in a heat-conducting manner (through 50-52).

As per claim 13 Kondo disclose;
the electronics component (72-74) is connected to the housing and/or to the separate heat-conducting element (50-52 of item 40) by a flexible heat-conducting material (Para 0039 “nevertheless possible to use a heat sink sheet—{examiner interprets sheet as flexible material} if necessary.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Darin Bradley Ritter (Ritter) US 2012/0307455.
As per claims 3 and 4 Kondo conducts heat through metal case made from aluminum
But does not specifically teach well-known details of an outer surface of the housing has a coating made of a heat-radiating material. the coating is formed by a paint of high emissivity or anodization. 
	However in analogues art of dissipating heat from electronic housing, Ritter disclose, Heat radiating flat black finish (e.g. paint) on outer surface,  (Para 0041 “The outer cover 28 radiates and convects the heat to the ambient air. To optimize the radiation, the outer cover can have a flat black finish.”)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to .

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kondo prior art fig. 6.
Regarding claims 11, 12 and 14 Kondo, teach contact members extending from frame,
But does not teach, the housing has a planar elevation extending into an interior of the housing, the planar elevation is situated adjacent the electronics component, and the electronics component is connected to the planar elevation by a flexible heat-conducting material.
	However in prior art teaches well-known in the art, the housing (fig. 6 item 12) has a planar elevation (fig. 6,  item 121) extending into an interior of the housing (12), the planar elevation is situated adjacent the electronics component (24), and the electronics component is connected to the planar elevation by a flexible heat-conducting material (24). 
	It would have been obvious to one of ordinary skill in the art at
the time the invention was made to add planar elevation for bottom side of the circuit board, since it was known in the art that to add a planar elevation extending into an interior of the housing, the planar elevation is situated adjacent the electronics component, and the electronics component is connected to the .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Yoshinori Wakana (Wakana) US 2015/0289357.
As per claims 15 and 16 Kondo does not teach,
a heat-conducting pad disposed on an outer surface of the housing. And the heat-conducting pad is connected to a component at an installation site of the tuner in a heat-transmitting manner.
	However in analogues art Wakana teaches, a heat-conducting pad (Fig. 10 item 15) disposed on an outer surface of the housing (11.12). And the heat-conducting pad is connected to a component (13) at an installation site of the tuner in a heat-transmitting manner.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kondo and Wakana by incorporating the teaching of Wakana, into the system of Kondo to use a heat conducting pad attached to the housing and component. One having ordinary skill in the art would have found it motivated to use teaching of Wakana to provide increased heat dissipation from component and housing to outside structure to improve cooling.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Jay H. Feinberg (Feinberg) US 5,060,114.

the housing has a protruding screw tab. And a width of the screw tab is at least twice as large as a largest diameter of a screw with which the screw tab interacts.
	However in analogues art Feinberg teaches, the housing has a protruding screw tab (Fig. 3 tab 58a protruding from item 58). And a width of the screw tab (58a) is at least twice as large as a largest diameter of a screw (57) with which the screw tab interacts (Fig. 3).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kondo and Feinberg by incorporating well known teaching of Feinberg, into the system of Kondo to use mounting tab extending from housing. One having ordinary skill in the art would have found it motivated to use teaching of Feinberg to provide for enhanced heat dissipation from the electronic device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Nobutake Tsuyuno (Tsuyuno) US 2009/0086437.
As per claim 21 Kondo does not teach, 
well-known in the art mounting of circuit board to the housing using screws
e.g. .the printed circuit board comprises a plurality of apertures, and wherein the plurality of heat-conducting elements comprise a plurality of fastening pins received by the plurality of apertures for supporting the printed circuit board within the housing.

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kondo and Tsuyuno by incorporating the teaching of Tsuyuno, into the system of Kondo to mount circuit board with screw to the housing. One having ordinary skill in the art would have found it motivated to use teaching of Tsuyuno to provide increased heat transfer capacity.


Allowable Subject Matter
Claims 19 and 20 are allowed.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding amended claim 1 subject matter is not valid, because as per current rejection of claim 1, Examiner interprets item 40 as upper 
Regarding claim 8 and 9 see rejection of claims 8 and 9 as per interpretation of frame 40 as upper housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835